Citation Nr: 1226785	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for status post right wrist disability with metallic plate; and entitlement to an initial rating higher than 10 percent for right wrist degenerative arthritis, secondary to the service-connected status post right wrist disability with metallic plate (right wrist disability).

2.  Entitlement to an initial compensable rating higher for right wrist scar, secondary to the service-connected status post right wrist disability with metallic plate.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 until July 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which established service connection for status post right wrist disability with metallic plate and assigned an initial 50 percent rating, effective from September 13, 2006.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In a February 2012 rating decision (available in Virtual VA), on remand, the AMC continued to deny a status post right wrist disability with metallic plate higher than 50 percent; but, the AMC granted a separate 0 percent rating for right wrist scar, associated with the service-connected status post right wrist disability with metallic plate with degenerative arthritis, effective from September 13, 2006.  

Also on remand, in April 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the right wrist disability claim and returned the file to the Board for further appellate review.  In a concurrent April 2012 rating decision, the AMC continued the separate noncompensable (0 percent) rating for a right wrist scar; but, the AMC granted a separate 10 percent rating for right wrist degenerative arthritis, associated with the service-connected status post right wrist disability with metallic plate with degenerative arthritis, effective from September 13, 2006.  He has since continued to appeal, requesting even higher initial ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

FINDINGS OF FACT

1.  The Veteran's right wrist disability is manifested by ankylosis and X-ray evidence of degenerative arthritis, but there is no loss of use of his right hand.

2.  The Veteran's right wrist scar is superficial (not adherent), does not cause limited motion, is small (less than 6 sq. inches/39 sq. cm), is not tender on examination, is stable, and does not cause limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 50 percent for the right wrist disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5125, 5214 and 5215 (2011). 

2.  The criteria are not met for an initial rating higher than 0 percent for the right wrist scar.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14 (2011); 38 C.F.R. § 4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the remaining issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in September 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2007.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and post-service VA treatment records have been obtained and considered, and he also was afforded VA examinations in January and April 2007 and May 2011.  The Veteran also submitted written statements from himself in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Notably, the Board remanded this case in March 2011 so the AMC might obtain outstanding VA treatment records, which have since been obtained; and to provide another VA examination to reassess the severity of his right wrist disability, which has since been provided to the Veteran in May 2011.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

As mentioned, a specific VA medical examination was obtained in May 2011 to reassess the severity of his right wrist disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


	(CONTINUED ON NEXT PAGE)


II.  Analysis

As background, the Veteran injured his right wrist when he attempted to chop a wooden block in a karate class, during service, in August 1967.  Since then, he had a history of pain and swelling of his right wrist.  He underwent a surgical operation in 1995 involving ulnar column fusion, apparently with a metallic plate.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A.  Status Post Right Wrist Disability with Metallic Plate (Right Wrist Disability)

The Veteran's right wrist disability has initially been rated at 50 percent, under 38 C.F.R. § 4.71a, DC 5214, for ankylosis of the wrist.  His May 2011 VA examination report indicates he is ambidextrous.  Here, his right hand is considered the dominant hand because it is also the most severely injured hand, as per 38 C.F.R. § 4.69 (2011) (dominant hand).  So the disability is affecting his major, rather than minor, wrist. 

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40 , 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination.  See 38 C.F.R. § 4.71a, Plate I.

DC 5215 provides a maximum 10 percent rating for limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, DC 5215.  However, DC 5215 is not applicable in this particular case since he is already in receipt of an even higher 50 percent rating for ankylosis of the right wrist.

Parenthetically, the Board notes that the AOJ granted the Veteran a separate compensable initial rating of 10 percent for his right wrist degenerative arthritis, assigned under 38 C.F.R. § 4.71a, DCs 5010-5003, analogous to degenerative arthritis.  However, the AOJ's action constituted pyramiding under 38 C.F.R. § 4.14, because he is already compensated at the maximum rate under DC 5214, which contemplates ankylosis as due to his arthritis.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  Although the right wrist degenerative arthritis is ineligible for a higher rating, conversely, the Board will not disturb the already established 10 percent rating.

DC 5214 concerns ankylosis of the wrist and provides for a maximum 50 percent rating for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, DC 5214.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, since the Veteran is already receiving the maximum possible rating under this diagnostic code, he must look to another code to receive a higher schedular rating.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C.F.R. § 4.71a.

In that regard, the Board has also considered the application of DC 5125, which provides for a 70 percent rating for loss of use of the hand (amputation) of the major extremity.  

It is noted that for VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

He has claimed, in his August 2007 statement, that due to his wrist being fused and the unfavorable angle of his fingers, he has essentially lost the use of his hand. 

In a January 2007 VA examination, the examiner found that the Veteran had equal hand grips bilaterally but could not properly assess anything else, such as range of motion, due to the wrist fusion.  No opinion was provided in regards to factors such as type of ankylosis or whether the Veteran had loss of use of his hand. 

Additionally, an April 2007 VA examination noted that the Veteran complained of constant pain and immobility of the right wrist and that he was unable to use the wrist at all, though he had mobility of his fingers. The examiner found the right hand grip to be four out of five and the examiner was unable to assess range of motion.  X-ray testing showed mild degenerative arthritic change involving the radiocarpal compartment of the wrist.  The examiner found the Veteran to be status post fusion of the right wrist with residual loss of range of motion, moderately disabling.  No opinion was provided in regards to whether the Veteran had loss of use of his hand. 

On remand, the May 2011 VA examiner diagnosed the Veteran, upon X-ray testing, with status-post arthrodesis of the right wrist with unchanged alignment, periarticular osteopenia and mild degenerative arthritic changes.  However, upon physical examination, the examiner specifically found that the Veteran has full range of motion of all fingers on the right hand with no loss of use of the right hand.  

Overall, then, the medical evidence is against the notion that the Veteran has loss of use of the right hand.  There is no indication by the VA examiners or in any of the VA treatment records that his functional capacity is equivalent to amputation of the right hand.  The Board finds he does not meet the criteria for a higher 70 percent rating under DC 5125.

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his right wrist disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his status post right wrist disability with metallic plate.

However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements asserting loss of use of the right hand are inconsistent with the evidence of record, the Board finds his assertions of increased right wrist and hand symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased right wrist and hand symptomatology has not been established, either through medical or lay evidence.

Since the Veteran's right wrist disability has never been more than 50 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 50 percent for his service-connected right wrist disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


B.  Right Wrist Scar

The Board observes that the rating criteria for rating disfigurement and scars were revised effective October 23, 2008, but as his claim was received prior to that date, the older criteria apply to those particular criteria.  38 C.F.R. § 4.118, DCs 7800-7805 (2008); see also 73 Fed. Reg. 54,708 (Sep. 23, 2008).  

The Veteran's claim was filed in September 2006, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable, 10 percent disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008). 

The Board need not consider the diagnostic criteria exclusive to disfigurement of the head, face or neck, found in 38 C.F.R. § 4.118 , DC 7800.  There equally is no indication the Veteran has dermatitis or eczema, precluding consideration of 38 C.F.R. § 4.118, DC 7806. 

Here, the most probative evidence of record comes from the January 2007, April 2007 and May 2011 VA compensation examinations.

The January 2007 VA examiner found the Veteran had a healed surgical scar of the wrist that measured 9.5 cm long, dorsal of wrist.  The examiner noted the scar as non-tender, smooth and stable, same color as the other skin, no limitation of motion or other limitation of function caused by the scar; and not disfiguring.  The examiner provided some conflicting findings on whether the scar was deep, because the examiner noted the scar was adherent to underlying tissue.  In contrast, the examiner also noted the scar was superficial, no elevation or depression, no inflammation, edema or keloid formation, and no induration or inflexibility of skin in the area of the scar.  

The April 2007 VA examiner found a well-healed, non-keloid, nontender, nonadherent, stable, surgical scar that measures 4 inches on the dorsum of the right hand.

The May 2011 VA examiner also made significant physical findings of the scar on the dorsum of the right wrist.  The examiner assessed a healed surgical scar, 10 cm long; no tenderness or pain to palpation; not adherent to underlying tissue, meaning scar will move; no skin breakdown; smooth; stable; no elevation or depression; superficial; no inflammation, edema or keloid formation; same color as other skin; no area of induration or inflexibility of skin in area of scar; no limitation of motion or other limitation of function caused by scar; and not disfiguring.

The VA examination and treatment records in the claims file fail to show any findings that would warrant a compensable disability rating for the right wrist scar.  Overall, there is no indication on physical examination that the right wrist scar is deep (no adherence to underlying tissue), painful or tender on examination, unstable, or measuring at least 6 square inches/39 sq. cm.; and there is no indication that the scar produces any limitation of motion or any other function.  This precludes the possibility of awarding a compensable, 10 percent rating under DCs 7801-7805.  

The Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, including pain, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his scar disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his scar, whether it is superficial or deep; whether stable or unstable; objective indications of pain on examination; measurement of the scar; and other assessments of the scar that require medical expertise in skin disabilities.

Where, as here, there is such a marked contrast between his reported symptomatology under the scar criteria and the objective clinical findings, the Board must determine which is more probative.  Any statements regarding the severity of the scar are simply inconsistent with the physical examinations by the VA examiners.  The Board does not find the assertions of increased scar symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms. Therefore, the Veteran has not shown that a higher initial rating for the right wrist scar is warranted.

Since the Veteran's right wrist scar has never been more than 0 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial compensable (i.e., higher than 0 percent) disability rating for his service-connected right wrist scar, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's status post right wrist disability with metallic plate and right wrist scar were applied to the applicable rating criteria, which specifically contemplate loss of use of the right hand and a scar disability, as in the current case.

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim for an initial rating higher than 50 percent for a status post right wrist disability with metallic plate is denied.

The claim for an initial compensable rating for a right wrist scar disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


